NOT FOR PUBLICATION                          FILED
                   UNITED STATES COURT OF APPEALS                       AUG 7 2020
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS
                          FOR THE NINTH CIRCUIT

DEYOE R. HARRIS,                               No.   18-15159

               Plaintiff-Appellant,            D.C. No. 4:14-cv-02453-LCK

 v.
                                               MEMORANDUM*
UNIVERSITY OF ARIZONA POLICE
DEPARTMENT, UofAPD; et al.,

               Defendants-Appellees.

                  Appeal from the United States District Court
                            for the District of Arizona
                Lynnette C. Kimmins, Magistrate Judge, Presiding

                           Submitted August 5, 2020**
                            San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit Judges.

      Appellant Deyoe Harris, proceeding pro se, challenges the jury’s verdict

finding Appellees did not use excessive force during a 2013 stop where Harris was




      *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
tased, handcuffed, and taken to the hospital.1 The scope of our review is limited to

the issues raised by Harris in his opening brief, notwithstanding his pro se status.2

See Entm’t. Rsch. Grp., Inc. v. Genesis Creative Grp., Inc., 122 F.3d 1211, 1217 (9th

Cir. 1997); Wilcox v. Comm’r, 848 F.2d 1007, 1008 n.2 (9th Cir. 1988).

      On substantial evidence review, we find no grounds to overturn the jury’s

verdict. See Barnard v. Theobald, 721 F.3d 1069, 1079 (9th Cir. 2013). The jury

heard from officers, medical personnel, and witnesses that Harris was uncooperative,

combative, yelling, and actively resisting. The jury also heard Harris’s version, and

it was their role to assess credibility, not ours. See Hung Lam v. City of San Jose,

869 F.3d 1077, 1085 (9th Cir. 2017). With multiple witnesses testifying about

Harris’s erratic and uncontrollable behavior leading up to the use of a taser, there is

substantial evidence in the record to support the jury’s verdict. Id.

      AFFIRMED.




      1
        We deny Harris’s pending motions to admit evidence and for consideration.
[Docs. 8 and 47.]
      2
        We received an amicus brief raising several evidentiary issues that Harris
does not appeal. We find review on these grounds not necessary “to prevent a
miscarriage of justice or to preserve the integrity of the judicial process.” Bolker v.
Comm’r, 760 F.2d 1039, 1042 (9th Cir. 1985); see also Thompson v. Mahre, 110
F.3d 716, 720–21 (9th Cir. 1997) (on review of record, issue raised by amici not
present).

                                          2